Citation Nr: 0119486	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-12 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for seizures claimed as residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to November 
1984.

The instant appeal arose from a May 1999 rating decision 
which denied a claim for service connection for a seizure 
disorder.  The veteran was scheduled to testify before a 
member of the Board of Veterans' Appeals (Board) via Video 
Conference hearing in June 2001.  However, he failed to 
report to that hearing with no explanation for his absence 
and no indication that he wished to reschedule.  Therefore, 
the Board will now address the issue on appeal.  38 C.F.R. 
§ 20.704(d) (2000).

The Board notes that the appellant had also initiated appeals 
as to other issues, namely claims adjudicated in the May 1999 
rating decision as claims for service connection for a right 
leg condition, a right foot condition, and scars of the head, 
neck, and foot.  However, the appellant limited the issues he 
was appealing on his substantive appeal (VA Form 9) to the 
sole issue of his seizure disorder.  For this reason, the 
Board will only address the seizure disorder in this 
decision.


REMAND

The RO first denied service connection for residuals of a 
head injury and a seizure disorder in November 1988.  In a 
letter dated November 10, 1988, the RO notified the appellant 
of this denial.  He did not initiate an appeal of the RO's 
denial of his claim for service connection for residuals of a 
head injury to include a seizure disorder.  Consequently, the 
RO's November 1988 decision is final as to that claim.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).  

The RO then denied a claim to reopen a claim for service 
connection for residuals of a head injury to include a 
seizure disorder in June 1992.  In a letter dated August 12, 
1992, the RO notified the appellant of this denial.  He did 
not initiate an appeal of the RO's denial of his claim to 
reopen a claim for service connection for residuals of a head 
injury to include a seizure disorder.  Consequently, the RO's 
June 1992 decision is final as to that claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2000).

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).

The veteran filed the present claim to reopen the claim for 
service connection for a seizure disorder due to residuals of 
a head injury in October 1998.  In the May 1999 rating 
decision currently on appeal, the RO listed the issue as 
service connection for a seizure disorder.  Although the 
rating action mentioned that service connection for a seizure 
disorder was previously considered and denied, the RO denied 
the veteran's claim for service connection for a seizure 
disorder on a de novo basis.  

The Board is of the opinion, therefore, that the issue with 
regard to the claim on appeal is more appropriately stated as 
whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a seizure disorder claimed as residuals of a 
head injury.  The new and material aspect of the claim has 
not been formally adjudicated by the RO.  Because the RO has 
not yet considered the new and material aspect of this claim, 
a decision by the Board at this time would be potentially 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, a remand is required.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  Thereafter, the RO should adjudicate 
the issue of whether new and material 
evidence has been received sufficient to 
reopen a claim of entitlement to service 
connection for a seizure disorder claimed 
as residuals of a head injury.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
appropriate laws and regulations governing 
new and material claims.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



